
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 19-3; Report No. 3144; FRS 16672]
        Petition for Reconsideration of Action in Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for Reconsideration.
        
        
          SUMMARY:
          A Petition for Reconsideration (Petition) has been filed in the Commission's proceeding by Michael Couzens and Alan Korn, on behalf of Discount Legal.
        
        
          DATES:
          Oppositions to the Petition must be filed on or before May 15, 2020. Replies to an opposition must be filed on or before May 26, 2020.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street SW, Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Lisa Scanlan, Deputy Division Chief, Media Bureau, Audio Division, (202) 418-2704.
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of the Commission's document, Report No. 3144, released March 20, 2020. The full text of the Petition may be accessed online via the Commission's Electronic Comment Filing System at: http://apps.fcc.gov/ecfs/. The Commission will not send a Congressional Review Act (CRA) submission to Congress or the Government Accountability Office pursuant to the CRA, 5.U.S.C. because no rules are being adopted by the Commission.
        Subject: Reexamination of the Comparative Standards and Procedures for Licensing Noncommercial Educational Broadcast Stations and Low Power FM Stations, MB Docket No. 19-3, Report and Order, FCC 19-127, published at 85 FR 7880 on February 12, 2020.
      
      
        NUMBER OF PETITIONS FILED:
         1.
        
          Federal Communications Commission.
          Marlene Dortch,
          Secretary, Office of the Secretary.
        
      
      [FR Doc. 2020-08679 Filed 4-29-20; 8:45 am]
      BILLING CODE 6712-01-P
    
  